TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00300-CV


Julian S. Crowell; Lometa Wann; Jean Wann Edwards; Cynthia McIntire; Lois H.
Crowell; Clinton McIntire; Rosamond C. Berry; Michael Clifton Allen; and
Dorothy Allen Tidewater, Appellants

v.

Texas Natural Resource Conservation Commission; George Ralph Roming in his official
capacity; George Crumpin his official capacity; City of Stephenville;
City of Glen Rose; and Somerville County, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. 432,066-A, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING




	On June 6, 2002, appellants filed an unopposed motion to dismiss this appeal, which
complains of the district court's order granting the pleas to the jurisdiction of appellees, the Texas
Natural Resource Conservation Commission, (1) George Ralph Roming, George R. Crump, City of
Stephenville, City of Glen Rose, and Somerville County.  The appellants have informed this Court 

that they no longer desire to prosecute this appeal.  Accordingly, we will grant appellants' motion
and dismiss this appeal.


 
Lee Yeakel, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed on Appellants' Motion
Filed:   June 27, 2002
Do Not Publish
1.   This appeal involves a dispute over the application for a permit to construct a dam and
reservoir on the Paluxy River.  In 1987, at the time of the application for the permit, appellants were
required to submit the application to the Texas Water Commission, which is now known as the
Texas Natural Resource Conservation Commission.